Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-6, 9-14, 17-25 and 28 are currently pending and presented for examination on the merits.
            Applicant’s Amendment filed on May 26, 2020 has been received and entered into the present application. Acknowledgment is made of the amendment to independent claim 1 “wherein the DPA is C22:5-n3, DHA is 22:6-n3, and EPA is 20:5-n3”. 
Claims 7-8, 15-16, and 26-27 are cancelled.
           Applicant’s arguments, filed May 26, 2020, have fully considered. Objection over claim 25 has been overcome.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-6, 9-14, 17-25 and 28 are under examination in the instant office action. 
New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the DPA is C22:5-n3, DHA is 22:6-n3, and EPA is 20:5-n3” in line 7.  For the purpose of language consistency Applicant should include the DHA is C22:6-n3, and EPA is C20:5-n3.Appropriate correction is required.

Modified Rejections Due to Claim Amendments
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 17-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Breivik et al. (US 5,656,667 A1) in view of Sampalis et al. (US 2011/0160161 A1) and Osterloh et al. (US 2012/0035262 A1).
Breivik et al. teaches omega-3 fatty acid compositions for the treatment of lowering serum of LDL-cholesterol [col. 2, ln 50-59]. The total amounts of EPA and DPA in the compositions are 61.2% wt., 59.5 % wt., and 53.7 %wt. of the total amount of fatty acids [table 2]. The fatty acids that are included in the composition are EPA, C22:5 (DPA), DHA and n-6 DPA [see table 3]. The total amount of the omega-6 fatty acid (i.e., n-6 DPA and C18:2 n-6) is present in the composition in an amount of 2.4% wt., 2.4 %wt., 2.2% wt., 4.7 % wt., 2.5% wt. and 2.8% wt. [table 3] and from about 1% to 4% by weight [see claim 19]. The amount ratio of DHA: DPA is 84.16 : 15.8 % wt. [see table 3] in which DHA is higher than C22:5 (DPA). The 

                 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Breivik et al. does not explicitly teach the omega-3 fatty acid is DPA in free fatty acid form and a daily dosage of DPA 160 mg/day to about 600 mg/day [claim 1]; total amount EPA and DHA is about 55% or more by weight of the total amount  of fatty acids [claim 1],  ratio of DHA:DPA of no more than 2:1 [claim 1]; 180 mg/day to about 500 mg/day of DPA [claim 2]; 160 mg/day to about 200 mg/day of DPA [claim 3]; 250 mg/day to about 300 mg/day of DPA [claim 4]; 300 mg/day to about 400 mg/day of DPA [claim 5]; 400 mg/day to about 600 mg/day of DPA [claim 6], the DHA: DPA ratios [claims 17-21]; the amounts of DHA [claims 11-14]; the amounts 
Sampalis et al. teaches therapeutic lipid compositions and methods for treating metabolic syndromes [see abstract]. Also the reference describes methods for inhibiting, preventing or treating metabolic disorder such as high levels of LDL [0111]. The lipid composition comprises omega-3 fatty acids such as EPA, DHA and DPA and omega-6 fatty acids [0147, 0148, 0149, 0150, 0151, and 0152]. The amount of DPA incorporated in the compositions is as follows: 0.2 g, 0. 4g, 0.5g, or 0.48 g [0147, 0148, 0149, and 0150]. The reference teaches that free fatty acid is present in amount of about 5% w/w to 17% w/w [claim 24]. The dosage regimen utilizing the concentrated therapeutic compositions is selected in accordance with a variety of factors including type, species, age weight, sex and medical condition of the subject; the severity of the condition to be treated, and the route of administration [0135]. The concentrated therapeutic compositions can be administered in a single daily dose [0137].Compositions 1-5 demonstrates a ratio of DHA to EPA and omega-6 fatty acids. [0147-0151]. Further, the reference discloses a composition comprising omega-6 fatty acids in an amount of 0.5g, 0.7g, 1.3g, 1.45g/100g of oil [0148, 0149, 0150, 0152, 0151]. Compositions 1-5 utilizes a ratio of DHA:DPA wherein DHA is use in higher amount compared to DPA. 
Osterloh et al. teaches methods for reducing non-HDL cholesterol levels, reduction in LDL-cholesterol and vLDL-cholesterol (i.e., hypercholesterolemia and mixed dyslipidemia), lowering fasting triglycerides  and apolipoprotein B by administering a composition comprising EPA [0008 and 0031-0033, claims 1, 4, 12, 13-16]. The EPA comprises ester-EPA or free fatty acid form [0097]. In another embodiment, a composition of the invention contains less than 30%, less than 20%, less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, less than 2%, less than 1%, less than 0.5% and less 
A person of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the claimed invention to develop a method of reducing non-HDL cholesterol levels by administering an effective amount of  DPA, EPA and DHA because Breivik et al. taught administering a composition comprising of DPA, EPA, DHA and omega 6-fatty acids for lowering LDL cholesterol  and serum levels of triglycerides,  Sampalis et al. taught administering an effective amount of omega-3 fatty acid composition containing DPA, EPA, DHA and omega-6 fatty acids for the treatment of high levels of LDL and Osterloh et al. taught methods for reducing non-HDL cholesterol levels, reduction in LDL-cholesterol and vLDL-cholesterol by administering a composition comprising effective amounts of EPA, DHA and DPA. The skilled artisan would have had motivation and instruction to administer a composition comprising EPA, DHA, DPA and omega-6 fatty acids with the purpose of reducing or lowering non-HDL cholesterol because Breivik et al., Sampalis et al. and Osterloh et al. taught administration of effective amounts of EPA, DHA and DPA for reducing and lowering vLDL, triglycerides, and LDL and Osterloh taught a composition comprising an effective amount of EPA, DPA and DHA for reducing non-HDL cholesterol. The prior art of record establishes that EPA, DHA and DPA are commonly use omega-3 fatty acids to reduce non-HDL cholesterol as taught by Osterloh et al., thus one of ordinary skilled in the art would have understood that the compositions of Breivik et al. and Sampalis et al. can be effective in reducing non-HDL cholesterol since the have the same chemical components.  The skilled artisan would have been motivated to include DPA in a free fatty acid form because Breivik et al. taught a composition of omega-3 fatty acids that includes DPA and EPA present in a free fatty acid form and Sampalis et al. taught that free fatty acids can be included omega-3 fatty acid composition. Thus, the skilled artisan would have understood from Breivik et al. and Sampalis et al. that a 
With regards to the preamble "A method of reducing non-HDL cholesterol levels" recites in claim 1. The teachings of Breivik et al., Osterloh et al. and  Sampalis et al. demonstrates a method of reducing high levels of LDL by administering an effective amount fatty acid composition comprising DPA, EPA and DHA. Therefore, the teachings of Breivik et al. Sampalis et al. and Osterloh et al. meet the instantly claimed method, absent to factual evidence to the contrary.
In regards to the limitations wherein the 160mg/day to about 600 mg/day; [claim 1]; 180 mg/day to about 500 mg/day of DPA; 160 mg/day to about 200 mg/day of DPA; 250 mg/day to about 300 mg/day of DPA; 300 mg/day to about 400 mg/day of DPA; 400 mg/day to about 600 mg/day of DPA; 600 mg/day to about 1000 mg/day of DPA as recited in claims 1-6. Breivik et al. taught administering a composition comprising of DPA, EPA, DHA and omega 6-fatty acids for lowering LDL cholesterol  and serum levels of triglycerides and Sampalis et al. taught administering an effective amount of omega-3 fatty acid composition containing DPA, EPA, DHA and omega-6 fatty acids for the treatment of high levels of LDL. Furthermore, Sampalis et al. demonstrates that DPA can be administered in 200 mg, 400 mg, 480 and 500 mg for the reducing or lowering LDL, taking such teachings with the evidence that the dosing can be adjusted according to the subjects needs and medical condition, the skilled artisan would have arrived at the claimed amounts range recited in claims 1-6. Furthermore, Breivik et al. taught administering a composition comprising of DPA, EPA, DHA and omega 6-fatty acids for lowering LDL cholesterol and serum levels of triglycerides. Motivation to include the amounts of DPA of Sampalis et al. into the composition of Breivik et al.  would have resulted from the fact that both composition comprise of EPA, DHA and DPA and are intended for reduction of non-HDL cholesterol.  Therefore, the skilled artisan would have been motivated to apply the amounts disclosed in Sampalis et al. into the composition of Breivik et al. because both 
Regarding the specific ratios of DHA: DPA ratio of DHA:DPA of no more than 5:1, 2:1, 1:1, 1:2, 1:3, 1:4, at least 4%, 6%, 10%, or 20%  DPA and more than 30%, 20%, 10%, or 5% DHA by weight, defined in the instant claims 1, 11-14 and 22-25. Breivik et al. taught administering a composition comprising of DPA, EPA, DHA and omega 6-fatty acids for lowering LDL cholesterol  and serum levels of triglycerides and Osterloh et al. taught methods for reducing non-HDL cholesterol levels, reduction in LDL-cholesterol and vLDL-cholesterol by administering a composition comprising effective amounts of EPA, DHA and DPA. Further, Osterloh et al. taught a omega fatty acid composition comprising DHA and DPA in amounts of less than 30%, less than 20%, less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, less than 2%, less than 1%, less than 0.5% and less than 0.25% by weight of the total composition or by weight of the total fatty acid content, such as DHA and DPA for reducing non-HDL cholesterol. In addition, Osterloh et al. taught overlapping amounts of EPA, DHA and DPA, therefore, the skilled artisan would have been motivated to adjust and optimize the ratio and amount within the composition of Breivik et al. since both references are directed to using omega 3 fatty acids (e.g., EPA, DHA and DPA) for reducing non-HDL cholesterol levels. Motivation to use the amounts of DHA and DPA of Osterloh et al. into the Breivik et al. composition would have resulted from the fact that both et al. is administering the same active components for the claimed method of reducing non-HDL cholesterol levels, such adjustments would have well within the purview of one of ordinary skill in the art. Breivik et al. taught composition containing DPA:DHA ratio of  0.18 (table 3 of Breivik et al.) (i.e., closest to the ratio of 0.25) for the lowering triglycerides and LDL-cholesterol. The skilled artisan would have been motivated to use the amounts disclosed in Osterloh et al. in the composition of Breivik et al. because both references use the same omega 3 fatty acids for lowering non-HDL cholesterol. Thus, the amount that would have been actually employed would have varied widely and, in absence of evidence to the contrary, the currently claimed amounts are not seen to be inconsistent with those that would have been determined by the skilled artisan, absent to factual evidence to the contrary. Applicant is directed to § MPEP 2144.05(II) (A), which states," The normal desire of scientist or artisan to improve upon what is already generally known provides that motivation to determine wherein a disclosed set of percentage ranges is optimum combination of percentages...Where the general conditions of a claim are disclosed in the prior art, it not inventive to discover the optimum or workable ranges by routine optimization.” 
In regards to the limitation wherein EPA and DHA is about 55% or more,60% or more, about 65% or more, about 70% or more…. and about 95% by weight of the total amount of fatty acids  as recited claims 1, 9 and 25. Breivik et al. taught administering a composition comprising of DPA, EPA, DHA and omega 6-fatty acids for lowering LDL cholesterol and serum levels of triglycerides. Breivik et al. taught in table 3 compositions that contain EPA and in amounts that are more than 55% of the total amounts of fatty acids. In addition, Breivik et al. discloses compositions that include a sum of DPA and EPA is more than 55% by weight of the total composition. The prior art of Breivik et al. envisions embodiments of a composition that contains the total amount of EPA and DPA and are suitable for the treatment for lowering LDL cholesterol 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention time the invention to modify the teachings of Breivik et al. in combination with Sampalis et al., and Osterloh et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention. 
           Maintained Rejection 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6, 9-14, 17-25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,906,964 in view of Osterloh et al. (US 2012/0035262 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘694 are drawn to a method of reducing triglyceride levels in a subject in a subject from a baseline triglyceride level, comprising administering to the subject a composition comprising a daily dosage of DPA of about 160 mg/day to about 600 mg/day and optionally docosahexaenoic acid (DHA), wherein DHA is present, ratio of DHA:DPA is no more than 2:1 [claim 1]. The claims are drawn to an amount of DPA of about 180 mg/day to about 500 mg/day [claim 2], DPA of about 160mg/day to about 200 mg/day [claim 3], DPA of about 250 mg/day to about 300 mg/day [claim 4], and DPA of about 300 mg/day to about 400 mg/day [claim 5]. The claims are further drawn to a composition comprising EPA, wherein the amount of EPA and DPA is about 55% or more by weight of the total amount of fatty acids and wherein the ratio of DHA:DPA is no more than 1:1 [claims 6 and 21]. The claims are drawn to an amount of 
The specification discloses method of administering the composition for the reduction of lipid parameters such as triglycerides, non-HDL cholesterol, LDL, and total cholesterol [col. 1, ln 18-22]. 
US 8,906,964 does not explicitly teach reducing non-HDL-cholesterol [claim 1], ratio of DHA:DPA of no more than 2:1 [claim 1]; no more than about 20% DHA by weight of fatty acids present in the composition [claim 12]; DHA and DPA ratio DHA: DPA is no more than 1:3 [claim 20]; at least about 4%, at least about 10% of DPA by weight of fatty acids present in the composition [claims 22, and 24-25]. 
Osterloh et al. teaches methods for reducing non-HDL cholesterol levels, reduction in LDL-cholesterol and vLDL-cholesterol (i.e., hypercholesterolemia and mixed dyslipidemia) by administering a composition comprising EPA [0008 and 0031-0033]. The EPA comprises ester-EPA or free fatty acid form [0097]. In another embodiment, a composition of the invention contains less than 30%, less than 20%, less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, less than 2%, less than 1%, less than 0.5% and less than 0.25% by weight of the total composition or by weight of the total fatty 
A person of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the claimed invention to develop a method of reducing non-HDL cholesterol levels by administering an omega 3-fatty acid composition comprising DPA, EPA, DHA and an omega-6 fatty acid with reasonable expectation of success because US 8,906,694 in combination with Osterloh et al .taught a method of reducing non-HDL cholesterol levels by administering an omega 3-fatty acid composition comprising DPA, EPA, DHA and an omega-6 fatty acid. The skilled artisan would have been motivated to adjust the amounts of DHA, DPA and the DHA: DPA ratio because Osterloh et al. taught an overlapping range of range that would have resulted in the instantly claimed amounts. In addition, Osterloh et al. provides ample instruction to incorporate DHA and DPA and adjust to the instantly claimed ratio of no more than 2:1 in an omega-3 fatty acid composition for reducing non-HDL cholesterol levels. Co-pending ‘165 demonstrates method of reducing non-HDL cholesterol by administering a daily dosage of an omega 3-fatty acid composition comprising DPA, EPA, DHA and an omega-6 fatty acid.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention time the invention to modify the teachings of US 8,906,694 in combination with Osterloh et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.     
      
Claims 1-6, 9-14, 17-25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10-15, 18-22, and 25-28 of copending Application No. 14/101,146 (reference application). 

Co-pending ‘146 does not explicitly teach daily dosage of DPA 160 mg/day to about 600 mg/day [claim 1]; total amount EPA and DHA is about 55% or more by weight of the total amount  of fatty acids [claim 1], DPA C22:5-n3, DHA is 22:6-n3, and EPA is 20:5-n3 [claim 1],  ratio of DHA:DPA of no more than 2:1 [claim 1]; 180 mg/day to about 500 mg/day of DPA [claim 2]; 160 mg/day to about 200 mg/day of DPA [claim 3]; 250 mg/day to about 300 mg/day of DPA [claim 4]; 300 mg/day to about 400 mg/day of DPA [claim 5]; 400 mg/day to about 600 mg/day of DPA [claim 6], the DHA: DPA ratios [claims 17-21]; the amounts of DHA [claims 11-14]; the amounts of DPA [claims 22-25].
A person of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the claimed invention to develop a method of reducing non-HDL cholesterol levels by administering an omega 3-fatty acid composition comprising DPA, EPA, 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention time the invention to modify the teachings of co-pending ‘146, and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed May 26, 2020 have been fully considered but they are not persuasive.
	Applicant’s argues that: 
	The cited references fail to teach or suggest the use of DPA andEPA in free fatty acid form or the unexpected results from the claimed method. The present invention recites “weight ratio of DHA:DPA of no more than 2:1” and a “weight ratio of DHA:EPA of less than 1:20. As noted in the chart, none of the exemplified formulations in Table 3 fall within the claimed ratios. For example, while claim 1 recites a DHA:DPA ratio of “no more than 2:1”, the disclosed formulations have DHA:DPA ratios of 5.3:1. 12.6:1, 8.1:1, 7.3:1 and 17.7:1 which are outside of the “no more than 2:1” claimed ratio. Further, while claim 1 recites a DHA:EPA ratio “less than 1:20,” which is less than 0.05:1, the disclosed formulations have a DHA:DPA ratio of 0.5:1, 0.6:1, 0.9:1, 0.7:1, 1:1 and 1.8:1, which are all outside the less than 0.05:1 claimed ratio. 
Breivik discloses that the amount of EPA and DHA are important. Breivik discloses that “there are indications of surprising synergism between the action of EPA and of DHA”. Table 1 demonstrates DPA in an amount of 2% DPA and a ratio of EPA:DHA of 3.3:2 or a ratio of et al.,  Sampalis et al. and Osterloh et al. fails to teach or suggest a composition comprising a ratio of DHA:EPA of less 1:20.
Further, Applicant argues that based on the teachings of the cited references and without the benefit of hindsight, one of ordinary skill in the art would not have arrived at the instantly composition.
Examiner’s Response:
The examiner respectfully disagrees because Breivik et al. teaches omega-3 fatty acid compositions for the treatment of lowering serum of LDL-cholesterol. The total amounts of EPA and DPA in the compositions are 61.2% wt., 59.5 % wt., and 53.7 %wt. of the total amount of fatty acids [table 2]. The fatty acids that are included in the composition are EPA, DPA, DHA and n-6 DPA [see table 3]. The total amount of the omega-6 fatty acid (i.e., n-6 DPA and C18:2 n-6) is present in the composition in an amount of 2.4% wt., 2.4 %wt., 2.2% wt., 4.7 % wt., 2.5% wt. and 2.8% wt. [table 3] and from about 1% to 4% by weight [see claim 19]. The amount ratio of DHA: DPA is 84.16 : 15.8 % wt. [see table 3] in which DHA is higher than DPA (same concept that Applicant is claiming). The reference discloses that the compositions lowers LDL-cholesterol and triglycerides. Breivik et al. taught that the amount ratio of DHA:DPA in which DHA is higher than DPA and use for the same treatment as claimed by Applicant. Sampalis et al. teaches therapeutic lipid compositions and methods for treating metabolic syndromes [see abstract]. Also the reference describes methods for inhibiting, preventing or treating metabolic disorder such as high levels of LDL. Compositions 1-5 utilizes a ratio of DHA:DPA wherein DHA is use in higher amount compared to DPA. The dosage regimen utilizing the concentrated therapeutic compositions is selected in accordance with a variety of factors including type, species, age weight, sex and medical condition of the subject; the severity of the condition to be treated, and the route of administration. Osterloh et al. teaches methods for reducing non-HDL cholesterol levels, reduction in LDL-cholesterol and vLDL-cholesterol (i.e., hypercholesterolemia et al. discloses overlapping amounts that are suitable for reduction of non-HDL cholesterol, therefore, the skilled artisan would have been motivated to adjust and optimize the ratios and amounts within the composition of Breivik et al. since both references are directed to using omega 3 fatty acids (e.g., EPA, DHA and DPA) compositions for reducing non-HDL cholesterol levels. Therefore, the skilled artisan does have ample motivation and instruction to adjust the amounts of the instantly claimed components since the prior art teaches administering a composition comprising DPA, DHA and EPA for reducing non-HDL cholesterol and provides the motivation to adjust to the instantly claimed amounts. " The normal desire of scientist or artisan to improve upon what is already generally known provides that motivation to determine wherein a disclosed set of percentage ranges is optimum combination of percentages...Where the general conditions of a claim are disclosed in the prior art, it not inventive to discover the optimum or workable ranges by routine optimization.” In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). See MPEP 2144.05 II (A-B).
In regards to Applicant’s arguments Osterloh preferred embodiments and examples all relate to the ethyl ester of EPA, not t in free fatty acid, Osterloh provides ample motivation to include EPA in the form of free fatty acids. In addition, the fact that Osterloh does not exemplify a composition using free fatty acid but does not exclude them from being used. Breivik et al. does utilizes that fatty acid free form (see claim 13 of Breivik).  Further, the state of the art in the development of omega-3 fatty acid compositions (Osterloh and Sampalis) taught free fatty acid form is suitable to be incorporate in compositions intended for reduction of non-HDL cholesterol.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Also motivation to the develop a method of reducing non-HDL cholesterol would have been found in the prior art of record (Breivik et al., Sampalis et al. and Osterloh et al.) since it teaches administering a combination of DPA, DHA and EPA for reducing non-HDL cholesterol in overlapping amounts that can provide sufficient motivation to arrive at the instantly claimed ratio. In addition, the prior art of record establishes that EPA, DHA and DPA administer in an effective amount is useful in lowering non-HDL cholesterol. 
The claims of the present application are not clear as to what are amounts present in the composition itself. Given the state of the prior art in regards to using EPA, DPA and DHA for the reducing triglycerides and lowering serum of LDL-cholesterol, the skilled artisan would have had motivation to adjust the amounts disclosed in the prior art and arrived at applicant’s invention. 

In regards to the unexpected results the examiner has considered Applicant’s data provided in the declaration however it is not persuasive. Applicant treats rats with Treatment A using 50 mg/kg of DPA and Treatment B using 200 mg/kg. In this study, administration of Treatment A resulted in a decrease in triglycerides levels wherein Treatment B did not result in a statistically significant decrease of triglycerides. A second study in canines is divided into three treatment groups Treatment C dosage of 5 mg/kg of DPA, Treatment D 15mg/kg of DPA and Treatment E no DPA. Administration of Treatment D resulted in a significant decrease in triglycerides levels and administration of treatment C and E in canines did not resulted in a statistically significant decrease in triglycerides.  Applicant provides two exemplary dosage in et al., Sampalis et al. and Osterloh et al. to formulate a composition comprising EPA, DHA and DPA for the treatment of reducing non-HDL cholesterol levels, reduction in LDL-cholesterol, triglycerides and vLDL-cholesterol. Furthermore, the skilled artisan would have been able to arrive at the instantly claimed dosages, amounts and ratio capable of the claimed unexpected results since the teachings of Breivik et al., Sampalis et al. and Osterloh et al. render obvious the amounts and ratios instantly claimed for lowering non-HDL cholesterol levels, reduction in LDL-cholesterol and vLDL-cholesterol. 
In addition, the data presented by Applicant establishes that 15mg/kg and 50 mg/kg of DPA are statistically significant in reducing triglycerides, which according to applicant translate to a range of about 160 to 650 mg. There is no clear indication where the amounts of 15 mg/kg and 50 mg/kg fall within the broad range of 160 to 650 mg. Another aspect of the argument is the “critical ratio of DHA:EPA and DHA:DPA”, however there is no mention in the unexpected results whether the ratio DHA:DPA and EPA:DHA are critical to the reduction of triglycerides and/or how the ratio contributes to the reduction of triglycerides and non-HDL cholesterol. Further, the state of the art establishes that EPA, DHA and DPA are capable of reducing triglycerides and amounts published by Breivik et al. Sampalis et al. and Osterloh et al. discloses using omega-3 fatty compositions for the same therapeutic objective.
et al. and cited by Applicant, which compares the alleged unexpected results of the compositions having differing % by weight, do not present any data comparing the effects of EPA in free acid from as required by the claimed. Applicant appears to be taking the position that any effects observed following administration of the composition in the claimed method (which contain free acid form of EPA and DHA) that are statistically different from ethyl- EPA and ethyl-DHA disclosed by Breivik et al.  would have been unexpected because the compositions compared to Breivik et al. achieved different effects. Such position fails to account for whether these differences would also be observed in compositions containing EPA and DHA in free acid form since Breivik et al. taught that the free acid form can be present in the composition.

Applicants argues that:
It is premature to filed terminal disclaimers to obviate the ODP rejections.
Examiner’s Response:
The ODP rejections are maintained until the filing of terminal disclaimer.
Conclusion
Rejection of claims 1-6, 9-14, 17-25 and 28 is proper.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627